COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                               NO. 02-13-00373-CV


IN RE VERLEE ALBERT, JR.                                                RELATOR


                                      ------------

                             ORIGINAL PROCEEDING

                                      ------------

                          MEMORANDUM OPINION 1

                                      ------------

      The court has considered relator’s petition for writ of mandamus, along

with relator’s “Motion to Leave to Amend,” which we construe as a supplement to

relator’s petition, and is of the opinion that relief should be denied. Accordingly,

relator’s petition for writ of mandamus is denied. 2

                                                       PER CURIAM

PANEL: GARDNER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: November 7, 2013

      1
       See Tex. R. App. P. 47.4, 52.8(d).
      2
       We have considered relator’s motion requesting that we forward copies of
his petition for writ of mandamus and accompanying exhibits to the respondent
and real party in interest. Relator’s motion is granted, and the clerk of this court
is ordered to transmit a copy of relator’s petition for writ of mandamus and
accompanying exhibits to the respondent and real party in interest along with a
copy of this opinion.